Miller, Judge.
A jury awarded Wayne Cobb $12,312.71 in damages in a lawsuit arising out of a dispute involving Cobb’s repairs to Mineo Aprea’s automobile. On appeal Aprea enumerates as error the denial of his motions for directed verdict and for judgment notwithstanding the verdict. The trial was not transcribed, and the parties could not agree on a proposed transcript. The trial court did not certify either party’s summary of the testimony and was unable to recall the details of the case.1 “Accordingly, in the absence of either a transcript or an agreed statement of the events at trial ... , we must presume the trial judge ruled correctly on all issues presented and that the evidence was sufficient to support the judgment.”2 Because Aprea’s enumerations of error require consideration of the evidence and there is no transcript, we are unable to consider the merits of his claim and must affirm.3

Judgment affirmed.


Pope, P. J., and Smith, P. J., concur.

*228Decided May 26, 2000.
Macklyn A. Smith, for appellant.
David M. Simpson, for appellee.

 See OCGA § 5-6-41 (g) (“[i]n case of the inability of the parties to agree as to the correctness of such transcript, the decision of the trial judge thereon shall be final and not subject to review; and, if the trial judge is unable to recall what transpired, the judge shall enter an order stating that fact.”).


 (Citations and punctuation omitted.) Hixson v. Hickson, 236 Ga. App. 894, 895 (1) (512 SE2d 648) (1999).


 See Foster v. Housing Auth. of Columbus, 146 Ga. App. 12 (245 SE2d 349) (1978).